In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00083-CR



             KENNETH WYLIE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 4th District Court
                Rusk County, Texas
             Trial Court No. CR-90-001




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                 MEMORANDUM OPINION

          Pursuant to the terms of a plea agreement, Kenneth Wylie pled guilty to and was

convicted of aggravated robbery with a deadly weapon. On January 26, 1990, Wylie was

sentenced to life imprisonment. On August 5, 2021, Wylie filed a pro se notice of appeal,

purporting to appeal from the trial court’s order denying his motion for entry of a judgment nunc

pro tunc. There is no such order in the record filed with this Court, and the district clerk informs

us that no such order was entered by the trial court.

          In Texas, a party may only appeal when the Texas Legislature has authorized an appeal.

Galitz v. State, 617 S.W.2d 949, 951 (Tex. Crim. App. 1981). When the Legislature passes

legislation granting a right of appeal, in addition to granting its citizens that substantive right, it

also grants the appellate courts of this State jurisdiction to hear such appeals. In the absence of

such authorizing legislation, appellate courts are without jurisdiction and have no authority to

act.

          In the criminal context, the Texas Legislature has authorized appeals from written final

judgments and certain specific interlocutory orders. See Gutierrez v. State, 307 S.W.3d 318, 321

(Tex. Crim. App. 2010). As noted above, there is no appealable order in the appellate record

filed with this Court. Consequently, it does not appear that we have jurisdiction to hear this

appeal.

          By letter dated August 11, 2021, we notified Wylie of this jurisdictional issue and

afforded him an opportunity to respond. Wylie did not respond to our letter.



                                                  2
       Because there is no appealable order in the appellate record, we lack jurisdiction over this

appeal. Consequently, we dismiss the appeal for want of jurisdiction.




                                             Ralph K. Burgess
                                             Justice

Date Submitted:       September 13, 2021
Date Decided:         September 14, 2021

Do Not Publish




                                                3